DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/21 (hereinafter “01/25/21 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 01/25/21 Amendment, claim 1 was amended.  No claims were cancelled (claim 4 was cancelled in a prior amendment), and no claims were newly added.  Accordingly, claims 1-3 and 5-20 remain pending in the application.
4.	The prior art rejections under § 103 previously set forth in the Final Office Action mailed 10/27/20 (hereinafter “10/27/20 Action”) have been updated to address the new limitations, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5-8, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0162551 to Brown et al. (“Brown”)  in view of U.S. Patent Application Publication No. 2004/0181216 to Kelly et al. ("Kelly”), and further in view of U.S. Patent Application Publication No. 2009/0036882 to Webster et al. ("Webster").
8.	Regarding claim 1, Brown teaches a system for use in resection of a target organ comprising: 
a radio frequency (RF) power source [RF energy source - ¶[0008], see also ¶’s [0041], [0049], [0059], [0060], & [0067]];
a series of three or more blade-shaped electrodes [electrodes (44) – ¶[0048]; FIG. 3] that are electrically connected to the RF power source [¶’s [0008], [0048]], the three or more blade-shaped electrodes each having a tissue-piercing distal end [¶[0048]; FIG. 3]…;
an electrically insulated holder [holder (42) - ¶[0048]; FIG. 3], the three or more blade shaped electrodes [electrodes (44)] non-slidably positioned in the electrically insulated holder 
a backstop [anvil (46) - ¶[0048]; FIG. 3] formed from an electrically non-conductive material [NOTE: Brown teaches that electrodes (44) (with alternating polarities) may touch anvil (46) or protrude into the anvil (46); it is the Examiner’s position that anvil (46) therefore comprises a non-conductive material so as to avoid a stray path through the anvil for conduction of electricity],
the backstop [anvil (46)] having an upper surface [the surface facing electrodes (44) – FIG. 3] and a lower surface [the surface opposite the surface facing electrodes (44) – FIG. 3]…,
… the three or more blade-shaped electrodes pass through and extend beyond the organ and the tissue piercing distal portions contact the backstop [see ¶[0048] (“[t]he electrodes 44 may touch the anvil 46, protrude into the anvil, or be spaced slightly from the anvil.  Preferably, the electrodes completely traverse the tissue.”)].
While, as noted above, Brown teaches that the three or more blade-shaped electrodes [(44)] pass through and extend beyond the organ and the tissue piercing distal portions contact the backstop [see ¶[0048], Brown does not teach:
that the backstop [anvil (46)] has a plurality of tissue support structures extending upward from the upper surface of the backstop, the tissue support structures spaced to support a target organ above the backstop when the backstop is placed underneath the organ and sized to receive the tissue piercing distal ends of the three or more blade-shaped electrodes positioned in the electrically insulated holder so that the tissue piercing distal 
wherein the backstop [anvil (46)] and the electrically insulated holder [holder (42)] are independently positionable.
Kelly, in a similar field of endeavor, teaches a tissue ablation system (300) [FIG. 18] for the treatment of tissue, and more particularly for the treatment of tumors [¶[0001]].  With reference to FIG. 18, Kelly teaches a clamping device (302) having two opposing clamping members (304), each with a surface electrode (102) and needle electrodes (112) [¶[0072]].  Kelly further teaches that only one of the surface electrodes (102) (e.g., upper surface electrode (102)) is activated (e.g., with the needle electrodes (112) paced in a bipolar arrangement), in which case, the other surface electrode (e.g., bottom surface electrode (102)) merely serves as a means for stabilizing the top surface electrode (102) within the tissue.  Deactivation of the (bottom) surface electrode (102) can be accomplished via a stabilizing member with non-active needles [¶[0073], emphasis added].  
Kelly further teaches that the two opposing clamping members (304) of clamping device (302) are “independently positionable” [as broadly as currently claimed, see ¶[0075] (“Preferably, access to the tissue T is gained through a surgical opening made through the skin of the patient. The clamping device 302 can be closed, while introduced through the opening, and then opened in order to place the tissue T between the opposing surface electrodes 102. Alternatively, each individual clamping member 304 and associated surface electrode 102 can be introduced through two respective laparoscopes and then subsequently assembled at the pivot point 306”) (emphasis added)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brown to include a plurality of tissue support structures [e.g., non-active needles] extending upward from the upper surface of the backstop [anvil (46)], the tissue support structures spaced to support a target organ above the backstop 
As modified, the plurality of tissue support structures [e.g., non-active needles] added to Brown, and extending upward from the upper surface of the backstop [anvil (46)] of Brown, would be sized to receive the tissue piercing distal ends of the three or more blade-shaped electrodes [(44)] positioned in the electrically insulated holder so that the tissue piercing distal portions of the three or more blade-shaped electrodes [(44)] would be permitted to pass downward through (or adjacent to) the upward-facing tissue support structures, and extend beyond the organ and the tissue piercing distal portions [in order to] contact the backstop [note, e.g., FIG. 1 of Brown which shows a configuration wherein the opposite-facing needles are clearly offset from another.  
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Brown so as to have the backstop [anvil (46)] and the electrically insulated holder [holder (42)] be independently positionable, so as to facilitate insertion/introduction of the device to a treatment region (prior to being assembled), as explicitly taught by Kelly [Kelly, ¶[0075]].    
	Finally, while Brown teaches various electrode configurations [¶’s [0013], [0046], FIGS. 1A-1F], the combination of Brown and Kelly, as set forth above, does not teach the specific configuration/structure of the blade-shaped electrodes, namely:
wherein the three or more blade-shaped electrodes in the series each comprise two opposing parallel planar surfaces that extend along the length of the blade-shaped electrodes defining a width and a planar axis and two opposing edges defining a thickness and each of the 
Webster, in a similar field of endeavor, teaches an apparatus and method for the safe radiofrequency (RF) ablation of tumors [e.g., ¶[0005]], including an array of elongate electrodes (14) for insertion through tissue of an organ, and a holder (12) supporting and positioning the electrodes in proximity to each other within a volume of tissue to be ablated [¶’s [0012], [0059]]. 
Webster further teaches various blade configurations [¶’s [0033], [0065]], including a configuration wherein a blade-shaped electrode comprises two opposing parallel planar surfaces that extend along the length of the blade-shaped electrode defining a width and a planar axis and two opposing edges defining a thickness and each blade-shaped electrode is characterized in having a greater width than thickness [see, e.g., FIG. 5 of Webster (reproduced below)].

    PNG
    media_image1.png
    519
    288
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown and Kelly such that the three or more blade-shaped electrodes in the series each comprise two opposing parallel planar surfaces that extend along the length of the blade-shaped electrodes defining a width and a planar axis and two opposing edges defining a thickness and each of the three or KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
9.	Regarding claim 2, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Brown further teaches wherein the series of three or more blade shaped electrodes [electrodes (44)] comprises from three to ten blade-shaped electrodes [see FIG. 3; ¶’s [0048], [0068]].
10.	Regarding claim 3, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Brown further teaches wherein the series of three or more blade-shaped electrodes [electrodes (44)] are positioned in the electrically insulated holder [holder (42)] in an array selected from the group consisting of a linear array [e.g., ¶[0008]], a curved array [¶[0038]], a curvilinear array, a circular array, an oval array and an elliptical array.
11.          Regarding claims 5-7, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Brown teaches a variety of needle tip configurations [¶[0046]; FIGS. 1A-1F] as well as straight and curved forceps for creating lesions in a straight or curved patterns, respectively [e.g., ¶[0062]], Brown does not explicitly teach wherein the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the curved electrically insulated holder so that the planar axes of the blade-shaped electrodes are parallel to the radial lines of the curved electrically insulated holder (claim 5), wherein the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the electrically insulated holder so that the claim 6), nor wherein the electrically insulated holder is a linear electrically insulated holder having a long axis, wherein the three or more blade shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the long axis of the linear electrically insulated holder (claim 7).
Webster, in a similar field of endeavor, teaches an apparatus and method for the safe radiofrequency (RF) ablation of tumors [e.g., ¶[0005]], including an array of elongate electrodes (14) for insertion through tissue of an organ, and a holder (12) supporting and positioning the electrodes in proximity to each other within a volume of tissue to be ablated [¶’s [0012], [0059]]. 
Webster teaches numerous configurations of the holder and electrodes, including:    
wherein the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the curved electrically insulated holder so that the planar axes of the blade-shaped electrodes are parallel to the radial lines of the curved electrically insulated holder [¶[0088]; FIG. 11];
wherein the electrically insulated holder is curved to define a series of radial lines from the center of the curve and the series of three or more blade-shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the radial lines of the curved electrically insulated holder [¶’s [0091]-[0096]; FIGS. 15-16]; and
wherein the electrically insulated holder is a linear electrically insulated holder having a long axis, wherein the three or more blade shaped electrodes are positioned in the electrically insulated holder so that the planar axes of the blade-shaped electrodes are perpendicular to the long axis of the linear electrically insulated holder [¶’s [0088]-[0089]; FIGS. 11-12, note that holder (12) of FIG. 11 may be straight [¶[0089], in which case the planar axes of the blade-shaped electrodes [(14)] would be substantially perpendicular to a long axis of holder (12)].

12.	Regarding claim 8, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Brown further teaches wherein the three or more blade-shaped electrodes [electrodes (44)] in the series are uniformly spaced [“equally spaced” - ¶[0048]; FIG. 3] in the electrically insulated holder [holder (42)].
13.          Regarding claim 12, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown further teaches wherein the backstop [anvil (46)] has a shape selected from the group consisting of a planar shape [FIG. 3], and rounded shape, a curved shape, a partial cylindrical shape and a partial spherical shape.  
claim 13, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Brown, Kelly, and Webster does not, however, expressly teach wherein the tissue support structures have a shape selected from the group consisting of pillars, ridges, rounded-cones, triangular cones, truncated cones, cylinders, and combinations thereof.  
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide tissue support structures in whatever shape or form was desired or expedient, including, for example, in a shape selected from the group consisting of pillars, ridges, rounded-cones, triangular cones, truncated cones, cylinders, and combinations thereof, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art absent any showing of unexpected results. Further, Applicant has not disclosed that the claimed shape of the tissue support structures solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with the non-active needles of the Brown/Kelly/Webster combination.  

15.          Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0125662 to Dumont et al. ("Dumont").
16.          Regarding claims 9-11, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the RF power source comprises a multi-channel RF generator with dedicated RF amplifiers for selected adjacent pairs of the three or more blade-shaped electrodes (claim 9), wherein the RF power source applies the alternating current to adjacent pairs of blade-shaped electrodes within the series of three or more blade-claim 10), nor wherein the RF power source applies the alternating current to non-adjacent pairs of blade-shaped electrodes within the series of three or more blade-shaped electrodes (claim 11).
Dumont, in a similar field of endeavor, teaches a device for treating a biological tissue volume comprising a plurality of active electrodes, and a generator that powers each active electrode independently from the others in such a way that the parameters of the voltage applied by each active electrode are independently adjustable [e.g., Abstract].  Particularly, Dumont teaches that the power source comprises a multi-channel generator with dedicated amplifiers for selected pairs or groups of the electrodes [¶[0053]; FIG. 1], wherein the power source applies the alternating current to a pair or pairs of adjacent electrodes [¶’s [0069], [0070], [0075]; FIGS. 7-9], and wherein the power source applies the alternating current to a pair or pairs of non-adjacent electrodes [[¶’s [0069], [0070], [0075]; FIGS. 7-9]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that the RF power source comprises a multi-channel RF generator with dedicated RF amplifiers for selected adjacent pairs of the three or more blade-shaped electrodes, the RF power source applies the alternating current to adjacent pairs of blade-shaped electrodes within the series of three or more blade-shaped electrodes, and the RF power source applies the alternating current to non-adjacent pairs of blade-shaped electrodes within the series of three or more blade-shaped electrodes in order to selectively adjust the shape and dimensions of the lesion that is created [Dumont, ¶[0021]] without having to reposition the electrodes multiple times [Dumont, ¶[0024] [see also ¶’s [0022]-[0023]]. 

17.          Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0144284 to Behnke, II et al. ("Behnke").
18.          Regarding 14 &15, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the backstop further contains a conductive layer between the upper and lower surfaces (claim 14), and wherein the conductive layer is attached to a ground (claim 15).  
Behnke, in a similar field of endeavor, teaches an end effector assembly comprising two jaw members, each of which includes a shielding member including a metallic plate coupled to a ground and a dielectric material [¶[0007]], for the purpose of ensuring that tissue between the jaws are exposed to energy while protecting surrounding tissues outside of the jaw enclosure [¶[0033]].  
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that the backstop further contains a conductive layer between the upper and lower surfaces, and wherein the conductive layer is attached to a ground, so as to provide a ground-shield that helps focus energy to the tissue between the jaws while protecting surrounding tissues.

19.          Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent No. 5,217,460 to Knoepfler (hereinafter "Knoepfler").
20.          Regarding claims 16-18, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the backstop has a thermal break positioned between the upper and lower surfaces (claim 16), wherein the electrically insulated claim 17), nor wherein the backstop further has a rim extending around the perimeter of the backstop to provide a basin for receiving fluid expressed from the organ during ablation (claim 18).
Knoepfler, in a similar field of endeavor, teaches a multiple purpose medical forceps for simultaneous grasping of tissue while lasing, irrigating, suctioning and cauterizing [Abstract].  The forceps (1) includes a lower jaw (110) having a hollow cavity (122) formed between the upper and lower surfaces thereof forming a thermal break [hollow cavity (122) comprises an air gap, which is a thermal break] [Knoepfler, col. 5, line 63- col. 6, line 13; and FIG. 5].  As broadly as claimed, an upper perimeter of the cavity comprises a rim, and the cavity itself defines a basin for irrigation and suction [Knoepfler, col. 5, line 63- col. 6, line 13; and FIG. 5].  
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that anvil (46) further comprises a hollow cavity [thermal break] formed between the upper and lower surfaces thereof, and defining a basin for irrigation and suction thereby mitigating the need for the use of multiple medical instruments during a surgical procedure [Knoepfler, col. 2, ll. 19-21].  

21.          Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Kelly, and Webster, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0130269 to Rea et al. ("Rea").
22.          Regarding claims 19 & 20, the combination of Brown, Kelly, and Webster teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Brown does not explicitly teach wherein the lower surface of the backstop comprises a plurality of hand support structures extending therefrom to reduce heat transfer from the claim 19), nor wherein the hand support structures are selected from the group consisting of pillars, ridges, rounded-cones, triangular cones, truncated cones, cylinders, and combinations thereof (claim 20). 
However, the use of textured surfaces to improve the grip of electrosurgical devices was well known to those having ordinary skill in the art, before the effective filing date of the claimed invention. 
For example, Rea, in a similar field of endeavor, teaches an electrosurgical device comprising a plurality of tactile features [hand support structures], including, e.g., ridges, on an external surface thereof to facilitate gripping [Rea, e.g., ¶’s [0022]-[0023]].    
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Brown, Kelly, and Webster such that the lower/outer surface of the backstop [anvil (46)] comprises a plurality of hand support structures [e.g., ridges] extending therefrom, so as to facilitate gripping (e.g., even when being carried during non-use).  The combination of Brown, Kelly, Webster, and Rea further teaches the limitation of “to reduce heat transfer from the backstop to the hand of a user” as this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the combination of Brown, Kelly, Webster, and Rea teaches all of the structural recitations of claims 19 and 20, and is capable of performing the intended use.

Response to Arguments
23.	The prior art rejections under § 103 previously set forth in the 10/27/20 Action have been updated to address the new limitations, and maintained.  

Concerning the new limitations in independent claim 1, Applicant argues as follows:
Figs. 19 and 20 of Kelly, which further describe the embodiments depicted in Fig. 18 of Kelly in the context of a tumor, clearly depict that the needles on both sides of the clamping device 302 are positioned in the tumor and do exit either side of the tumor. 

***
As can be seen in Figs. 19 and 20 of Kelly, any needle that is considered to be a tissue supporting structure is not sized so that the tissue piercing distal portion of any electrode can exit the tumor (or organ). This feature is not taught in Brown or Webster, either.

01/25/21 Amendment, pg. 8.

	This argument is not persuasive.  Particularly, Applicant’s arguments focus on Kelly individually without properly considering the combination of references (Brown, Kelly, and Webster) as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As the formulated rejection makes clear, Brown is relied-upon for the teaching that electrodes (44) pass through and extend beyond the organ and that the tissue piercing distal portions contact the backstop [see ¶[0048] (“[t]he electrodes 44 may touch the anvil 46, protrude into the anvil, or be spaced slightly from the anvil.  Preferably, the electrodes completely traverse the tissue”), emphasis added].
Kelly, by contrast, is relied-upon for the teaching of the tissue support structures [e.g., non-active needles] extending in the upward direction.   
The formulated rejection is based on modifying Brown to add the plurality of tissue support structures [e.g., non-active needles] such that they extend upward from the upper surface of the backstop [anvil (46)] of Brown, in such a manner that the tissue piercing distal e.g., FIG. 1 of Brown which shows a configuration wherein the opposite-facing needles are clearly offset from another].  
	Accordingly, when properly considered as a whole, the combination of Brown, Kelly, and Webster renders independent claim 1 obvious under § 103. 
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794